          Case 2:17-cv-00187-RSM Document 67 Filed 10/09/18 Page 1 of 10




 1                                                                      Chief Judge Ricardo S. Martinez

 2

 3

 4

 5                    IN THE UNITED STATES DISTR ICT COURT
                    FOR THE WESTERN DISTRICT OF WASHINGTON
 6                                AT SEATTLE
 7   TROY COACHMAN,
 8                                                      No. 2:17-cv-00187-RSM
                                      Plaintiff,
 9                                                      PLAINTIFF’S RULE 50
            v.                                          MOTION FOR JUDGMENT AS
10                                                      A MATTER OF LAW
     SEATTLE AUTO MANAGEMENT, INC.
11
     dba MERCEDES BENZ OF SEATTLE and
12   AL MONJAZEB,

13                                Defendants.

14
                                    I. INTRODUCTION
15
            Plaintiff Troy Coachman moves for judgment as a matter of law pursuant to Fed. R.
16
     Civ. P. 50. In light of the uncontroverted evidence that there were plausible accommodations
17
     that would not pose an undue hardship for Defendants and that were not offered to Mr.
18

19   Coachman, Plaintiff is entitled to judgment as a matter of law on his WLAD and ADA failure

20   to accommodate claims.
21                                  II.   LEGAL ARGUMENT
22
     A.     Legal standard for Rule 50 motions for judgment as a matter of law
23
            Federal Rule of Civil Procedure 50(a) permits the Court to grant a motion for judgment
24
     as a matter of law on any claim upon finding that “a reasonable jury would not have a legally
25

26   sufficient basis to find for the party” on an issue upon which the claim depends. Fed. R. Civ.

27   P. 50(a)(1). “Rule 50(a) thus allows a court to remove issues—claims, defenses, or entire cases-

      P LT F. ’ S RU LE 5 0 MOT I ON FO R                 SCHROETER GOLDMARK & BENDER
      J UDG ME NT AS A M AT T ERO F LAW                    500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                   Phone (206) 622-8000 ● Fax (206) 682-2305
      (2:17-cv-00187) − 1
          Case 2:17-cv-00187-RSM Document 67 Filed 10/09/18 Page 2 of 10




 1   from the jury when there is no legally sufficient evidentiary basis to support a particular

 2   outcome.” Summers v. Delta Air Lines, Inc., 508 F.3d 923, 926 (9th Cir. 2007) (internal
 3   quotations and alterations omitted).
 4
            It is well-settled that the standard for judgment as a matter of law is the same as the
 5
     standard for summary judgment. Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133,
 6
     150 (2000). A motion for judgment as a matter of law is “properly granted only if no reasonable
 7

 8   juror could find in the non-moving party's favor.” Torres v. City of Los Angeles, 548 F.3d 1197,

 9   1205 (9th Cir. 2008) (internal quotations and alterations omitted). In making this

10   determination, the Court is to view all evidence in the light most favorable to the nonmoving
11
     party, and draw all reasonable inferences in that party's favor. Id. “If conflicting inferences
12
     may be drawn from the facts, the case must go to the jury.” Id. (internal quotations omitted).
13
     Before the Court may grant judgment as a matter of law, a party must be “fully heard” on the
14
     issue in question, Fed. R. Civ. P. 50(a)(1), and the motion must “specify the judgment sought
15

16   and the law and facts that entitle the movant to the judgment,” Fed. R. Civ. P. 50(a)(2).

17   Summers, 508 F.3d at 926.
18   B.     The Court should grant Mr. Coachman judgment as a matter of law on his failure
            to accommodate claims
19

20          1. Legal standard for failure to accommodate under the WLAD and ADA

21          To establish a claim for failure to accommodate under the ADA, a plaintiff must show
22   that (1) he is disabled within the meaning of the ADA; (2) he is a qualified individual with a
23
     disability; and (3) the employer failed to reasonably accommodate the employee after the
24
     employer’s duty to engage in the interactive process was triggered. Humphrey v. Mem'l Hosps.
25
     Ass'n, 239 F.3d 1128, 1133 (9th Cir. 2001). Under Washington law, to establish a prima facie
26

27   case for failure to accommodate, the employee must show (1) he had a sensory, mental, or

      P LT F. ’ S RU LE 5 0 MOT I ON FO R                 SCHROETER GOLDMARK & BENDER
      J UDG ME NT AS A M AT T ERO F LAW                    500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                   Phone (206) 622-8000 ● Fax (206) 682-2305
      (2:17-cv-00187) − 2
          Case 2:17-cv-00187-RSM Document 67 Filed 10/09/18 Page 3 of 10




 1   physical abnormality that substantially limited his ability to perform the job; (2) he was

 2   qualified to perform the essential functions of the job; (3) the employer had notice of the
 3   abnormality and its accompanying limitations; and (4) the employer failed to affirmatively
 4
     adopt measures that were available to the employer to accommodate the disability. Riehl v.
 5
     Foodmaker, Inc., 152 Wn.2d 138, 145, 94 P.3d 930 (2004); Wash. Pattern Jury Instr. 330.33.
 6
            Failure to provide a reasonable accommodation “constitutes discrimination unless the
 7

 8   employer can demonstrate that such accommodation would result in an undue hardship to the

 9   employer’s business.” Johnson v. Chevron U.S.A., Inc., 159 Wn. App. 18, 28, 244 P.3d 438

10   (2010) (internal quotations omitted); see also 42 U.S.C. § 12112(b)(5)(A) (same).
11
            Defendants agree that Mr. Coachman was disabled under the ADA and WLAD.
12
     Therefore, the elements at issue are: (1) whether Mr. Coachman was a qualified individual with
13
     a disability; (2) whether the Defendants had a duty to accommodate Mr. Coachman; and (3)
14
     whether Defendants’ discharged their duty to accommodate Mr. Coachman. No reasonable
15

16   jury could find in the Defendants’ favor on any of these elements.

17          2. Evidence that Mr. Coachman was a qualified individual with a disability
18          Defendants dispute that Mr. Coachman could perform the essential functions of the
19
     finance manager position as of January 8, 2015. Defendants do not, however, dispute that Mr.
20
     Coachman could perform the essential functions of the sales manager position. Indeed, Mr.
21
     Monjazeb repeatedly admitted that Mr. Coachman could perform the sales manager role. Ms.
22

23   Hicks testified similarly. Mr. Graham explained that the sales manager role involved less

24   speaking and little speaking with external parties, thus allowing it to be tailored to Mr.

25   Coachman’s needs. Given this testimony, no reasonable jury could find that Mr. Coachman
26   was unable to perform the essential functions of the sales manager job.
27

      P LT F. ’ S RU LE 5 0 MOT I ON FO R                SCHROETER GOLDMARK & BENDER
      J UDG ME NT AS A M AT T ERO F LAW                   500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                  Phone (206) 622-8000 ● Fax (206) 682-2305
      (2:17-cv-00187) − 3
          Case 2:17-cv-00187-RSM Document 67 Filed 10/09/18 Page 4 of 10




 1          Moreover, the weight of the evidence clearly shows that Mr. Coachman could perform

 2   the essential functions of the finance manager role with an accommodation. Mr. Coachman
 3   began working at Walker’s Renton Subaru in a position requiring extensive oral
 4
     communication on February 11, 2015. Baldwin Testimony; Borgert Testimony. Based on this
 5
     uncontroverted evidence, no reasonable jury could conclude that Mr. Coachman could not
 6
     perform the essential functions of his job as of February 11. Therefore, with a few weeks of
 7

 8   medical leave as an accommodation, Mr. Coachman was a qualified individual with a

 9   disability for the finance manager position.

10          3. Evidence that Defendants had a duty to accommodate Mr. Coachman
11
            Under the WLAD, Defendants clearly had an obligation to accommodate Mr.
12
     Coachman. The WLAD pattern jury instruction requires only notice of a disability to trigger
13
     the duty to accommodate. There is no dispute that Defendants (who had actual knowledge of
14
     Mr. Coachman’s medical condition and resulting limitations) had notice of Mr. Coachman’s
15

16   disability. Monjazeb Testimony; Graham Testimony; Hicks 30(b)(6) Testimony.

17          With respect to the ADA, the undisputed evidence shows that Mr. Coachman requested
18   an accommodation—medical leave—in August 2014. Mr. Monjazeb and the Samantha Hicks
19
     (in both her individual and 30(b)(6) capacity) repeatedly testified that the Defendants
20
     “accommodated” Mr. Coachman by granting him twenty-five weeks of leave. Monjazeb
21
     Testimony; Hicks 30(b)(6) Testimony; Hicks Testimony. Defendants clearly regarded Mr.
22

23   Coachman’s request for leave as a request for an accommodation. This request triggered an

24   ongoing duty to engage in the interactive process. Humphrey v. Mem’l Hosps. Ass'n, 239 F.3d

25   1128, 1138 (9th Cir. 2001).
26

27

      P LT F. ’ S RU LE 5 0 MOT I ON FO R               SCHROETER GOLDMARK & BENDER
      J UDG ME NT AS A M AT T ERO F LAW                  500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                 Phone (206) 622-8000 ● Fax (206) 682-2305
      (2:17-cv-00187) − 4
          Case 2:17-cv-00187-RSM Document 67 Filed 10/09/18 Page 5 of 10




 1          The employer’s duty to engage in the interactive process “extends beyond the first

 2   attempt at accommodation and continues when the employee asks for a different
 3   accommodation or where the employer is aware that the initial accommodation is failing and
 4
     further accommodation is needed.” Humphrey, 239 F.3d at 1138 (emphasis added).
 5
     Defendants’ duty to accommodate Mr. Coachman was triggered in August 2014 and continued
 6
     into December 2014 and January 2015 when Defendants concluded that the initial
 7

 8   accommodation—medical leave through January 2, 2015—failed insofar as it did not allow

 9   Mr. Coachman to perform the essential functions of his job as a finance manager. When

10   Defendants reached that conclusion, they had a duty to “explore further arrangements to
11
     reasonably accommodate” Mr. Coachman’s disability. Humphrey, 239 F.3d at 1138
12
     (employer’s realization that initial accommodation was not working triggered duty to explore
13
     other accommodations); U.S. E.E.O.C. v. UPS Supply Chain Sols., 620 F.3d 1103, 1112-13
14
     (9th Cir. 2010) (where employer had reason to believe that initial accommodation provided to
15

16   deaf employee wasn’t working, employer had obligation to engage in interactive process);

17   Young v. Nicholson, No. CV-05-407-RHW, 2007 WL 128821, at *10 (E.D. Wash. Jan. 12,
18   2007) (employer’s obligation to engage in interactive process when first accommodation failed
19
     was “ongoing and continued up to the day that Plaintiff was removed from her position”).
20
            Moreover, even absent Mr. Coachman’s August 2014 request for an accommodation,
21
     the ADA also imposes a duty to accommodate where the employer knows an employee is
22

23   disabled and believes that disability impairs his ability to perform the job. See Brady v. Wal-

24   Mart Stores, Inc., 531 F.3d 127, 135-36 (2d Cir. 2008) (employer must accommodate known

25   disability even where employee does not believe he requires an accommodation); Kowitz v.
26   Trinity Health, 839 F.3d 742, 748 (8th Cir. 2016) (holding duty to accommodate arises when,
27

      P LT F. ’ S RU LE 5 0 MOT I ON FO R                 SCHROETER GOLDMARK & BENDER
      J UDG ME NT AS A M AT T ERO F LAW                   500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                  Phone (206) 622-8000 ● Fax (206) 682-2305
      (2:17-cv-00187) − 5
          Case 2:17-cv-00187-RSM Document 67 Filed 10/09/18 Page 6 of 10




 1   under the circumstances, the employer can be fairly said to know of both the disability and the

 2   need for an accommodation, and no precise words are required); Dorsey v. CHS, Inc., 15-CV-
 3   02735-RBJ, 2017 WL 1356093, at *6 (D. Colo. Apr. 13, 2017) (holding that a reasonable juror
 4
     could conclude that the obvious manifestations of employee’s speech disability triggered
 5
     employer’s duty to engage in interactive process despite absence of affirmative request for
 6
     accommodation from employee).
 7

 8          Defendants—who knew of Mr. Coachman’s disability, its impact on his ability to work

 9   and speak, and his request to return from medical leave—thus had a duty to accommodate Mr.

10   Coachman under the WLAD and ADA.
11
            4. Evidence that Defendants failed to offer reasonable accommodations
12
            A necessary component of reasonable accommodation is an interactive, open, and
13
     ongoing process of dialogue between the employer and employee to identify the precise
14
     limitations resulting from the disability and potential reasonable accommodations that could
15

16   overcome those limitations. The interactive process requires (1) direct communication between

17   the employer and employee to explore in good faith the possible accommodations; (2)
18   consideration of the employee’s request; and (3) offering an accommodation that is reasonable
19
     and effective. Frisino v. Seattle Sch. Dist. No. 1, 160 Wn. App. 765, 779-82 (2011); 29 C.F.R.
20
     § 1630.2(o)(3) (purpose of the “interactive process” is to “identify the precise limitations
21
     resulting from the disability and potential reasonable accommodations that could overcome
22

23   those limitations”). “As long as a reasonable accommodation available to the employer could

24   have plausibly enabled a handicapped employee to adequately perform his job, an employer is

25   liable for failing to attempt that accommodation.” Humphrey v. Mem'l Hosps. Ass'n, 239 F.3d
26

27

      P LT F. ’ S RU LE 5 0 MOT I ON FO R                 SCHROETER GOLDMARK & BENDER
      J UDG ME NT AS A M AT T ERO F LAW                   500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                  Phone (206) 622-8000 ● Fax (206) 682-2305
      (2:17-cv-00187) − 6
          Case 2:17-cv-00187-RSM Document 67 Filed 10/09/18 Page 7 of 10




 1   1128, 1136 (9th Cir. 2001) (quoting Kimbro v. Atl. Richfield Co., 889 F.2d 869, 879 (9th Cir.

 2   1989) (analyzing Washington Law Against Discrimination)).
 3          The evidence at trial clearly demonstrates that: (1) Defendants failed to engage in the
 4
     interactive process in good faith; and (2) there were plausible accommodations that would have
 5
     allowed Mr. Coachman to return to work.
 6
            The weight of the evidence clearly shows that Defendants failed to engage in the
 7

 8   interactive process in good faith. From the time Mr. Monjazeb assumed responsibility for Mr.

 9   Coachman’s return to work, there was no “direct communication between the employer and

10   employee to explore in good faith the possible accommodations.” Coachman Testimony; Hicks
11
     30(b)(6) Testimony; Monjazeb Testimony. Defendants claim the lack of direct communication
12
     lies at Mr. Coachman’s feet because he purportedly failed to attend meetings with Mr.
13
     Monjazeb. But it is uncontroverted that (1) Mr. Coachman went to the dealership multiple
14
     times between October and December 2014 to discuss his return-to-work (Kindle Testimony;
15

16   Monjazeb Testimony; Bunton Testimony; Graham Testimony; Capps Testimony); (2) Mr.

17   Monjazeb ran into Mr. Coachman in December 2014, and did not request a meeting with him
18   (Monjazeb Testimony; Coachman Testimony); (3) Mr. Coachman requested a meeting with
19
     Mr. Monjazeb on January 1, 2014 (id.); and (4) Mr. Monjazeb did not personally request
20
     meetings with Mr. Coachman (Monjazeb Testimony; Hicks Testimony). Moreover, Defendants
21
     also rely on Mr. Graham’s interactions with Mr. Coachman to discharge their duty to engage
22

23   in the interactive process. But Mr. Graham unequivocally testified that: (1) he had no official

24   purpose in meeting Mr. Coachman for coffee on January 1, 2015; and (2) in December 2014,

25   he did not know the alternative to the sales manager position was termination when he explored
26   that option with Mr. Coachman. Because Mr. Graham had no idea he was part of interactive
27

      P LT F. ’ S RU LE 5 0 MOT I ON FO R                 SCHROETER GOLDMARK & BENDER
      J UDG ME NT AS A M AT T ERO F LAW                   500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                  Phone (206) 622-8000 ● Fax (206) 682-2305
      (2:17-cv-00187) − 7
          Case 2:17-cv-00187-RSM Document 67 Filed 10/09/18 Page 8 of 10




 1   process, his interactions with Mr. Coachman cannot be considered a “good faith” effort to

 2   engage in that process. Furthermore, the person supposedly responsible for communicating
 3   with Mr. Coachman and managing his return to work—Dee Lopez—testified repeatedly that
 4
     she was not involved at all. And finally, it is undisputed that Defendants did not talk to Mr.
 5
     Coachman’s doctor or seek to obtain additional information about his medical condition.
 6
     Monjazeb Testimony; Hicks 30(b)(6) Testimony; Hicks Testimony. Indeed, Ms. Hicks testified
 7

 8   in her 30(b)(6) capacity that the company did not believe it was allowed to contact a medical

 9   provider. She testified in her individual capacity that she did not request a release to speak with

10   Mr. Coachman’s medical providers. Hicks Testimony. Under these facts, no reasonable jury
11
     could find that the Defendants engaged in the interactive process in good faith.
12
            There were several accommodations that would have plausibly allowed Mr. Coachman
13
     to return to work. Significantly, Defendants concede that reassignment to the sales manager
14
     role was an accommodation that would have allowed Mr. Coachman return to work. Monjazeb
15

16   Testimony; Hicks 30(b)(6) Testimony. Defendants base their entire defense on the assumption

17   that Mr. Coachman rejected this accommodation. But both Mr. Coachman and Mr. Graham
18   testified that the sales manager position was never offered; Mr. Graham testified that he was
19
     merely “exploring different options” with Mr. Coachman at the time. Graham Testimony. Mr.
20
     Monjazeb concedes that he was not present for this conversation and has no personal
21
     knowledge of whether Mr. Coachman was offered the sales manager role or not. Monjazeb
22

23   Testimony. Because Defendants concede that reassignment to this position was a reasonable

24   accommodation that would have allowed Mr. Coachman to return to work, a reasonable jury

25   must conclude that there were accommodations that would plausibly allow Mr. Coachman to
26   return to work.
27

      P LT F. ’ S RU LE 5 0 MOT I ON FO R                   SCHROETER GOLDMARK & BENDER
      J UDG ME NT AS A M AT T ERO F LAW                      500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                     Phone (206) 622-8000 ● Fax (206) 682-2305
      (2:17-cv-00187) − 8
         Case 2:17-cv-00187-RSM Document 67 Filed 10/09/18 Page 9 of 10




 1                                        III.   CONCLUSION

 2             For the foregoing reasons, Plaintiffs respectfully request that the Court enter judgment

 3   as a matter of law in favor of Mr. Coachman on his WLAD and ADA failure-to-accommodate
 4
     claims.
 5

 6

 7
               Dated this 9th day of October, 2018.
 8
                                                 FRANK FREED SUBIT & THOMAS LLP
 9

10                                               s/ Beth Barrett Bloom
                                                 Beth Barrett Bloom, WSBA No. 31702
11                                               Anne Silver, WSBA No. 51695
                                                 705 Second Avenue, Suite 1200
12                                               Seattle, Washington 98104
13                                               Tel: (206) 682-67111
                                                 bbloom@frankfreed.com
14                                               asilver@frankfreed.com

15                                               Attorneys for Plaintiff
16
                                                 SCHROETER GOLDMARK & BENDER
17
                                                 s/ Jamal N. Whitehead
18                                               Jamal N. Whitehead, WSBA No. 39818
                                                 810 Third Avenue, Suite 500
19                                               Seattle, WA 98104
20                                               Tel: (206) 622-8000
                                                 whitehead@sgb-law.com
21
                                                 Attorneys for Plaintiff
22

23

24

25

26

27

      P LT F. ’ S RU LE 5 0 MOT I ON FO R                    SCHROETER GOLDMARK & BENDER
      J UDG ME NT AS A M AT T ERO F LAW                      500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                     Phone (206) 622-8000 ● Fax (206) 682-2305
      (2:17-cv-00187) − 9
         Case 2:17-cv-00187-RSM Document 67 Filed 10/09/18 Page 10 of 10




 1                                 CERTIFICATE OF SERVICE

 2
            I hereby certify under penalty of perjury of the laws of the United States that a copy of
 3
     the foregoing document was forwarded for service upon counsel of record:
 4

 5     Sheryl J. Willert, WSBA # 08617                     Via Facsimile
       Jeffery M. Wells, WSBA #45840
 6     WILLIAMS, KASTNER & GIBBS, PLLC                     Via First Class Mail
       601 Union Street, Suite 4100                        Via Messenger
 7
       Seattle, WA 98101-2380                              Via Email
 8     Tel: (206) 628-6600
                                                           Via CM/ECF
       swillert@williamskastner.com
 9     jwells@williamskastner.com
       Attorneys for Defendants
10

11          DATED this 8th day of October, 2018, at Seattle, Washington.
12

13                                                SCHROETER GOLDMARK & BENDER

14                                                s/ Jamal N. Whitehead
                                                  Jamal N. Whitehead, WSBA No. 39818
15                                                810 Third Avenue, Suite 500
                                                  Seattle, WA 98104
16
                                                  Tel: (206) 622-8000
17                                                whitehead@sgb-law.com

18                                                Attorneys for Plaintiff
19

20

21

22

23

24

25

26

27

      P LT F. ’ S RU LE 5 0 MOT I ON FO R                 SCHROETER GOLDMARK & BENDER
      J UDG ME NT AS A M AT T ERO F LAW                   500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                  Phone (206) 622-8000 ● Fax (206) 682-2305
      (2:17-cv-00187) − 10
